DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 12/2/2022 are as follows:
	Claim 1 is amended,
	Claims 9, 15, and 16 are canceled,
	Claims 17-20 are withdrawn,
	Claim 21 is new.
	Claims 1-8, 10-14, and 17-21 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligman (U.S. Patent Publication No. 2014/0202660, previously cited) in view of Zill et al. (U.S. Patent Publication No. 2018/0054924, “Zill”, previously cited). 

Regarding claim 21, Seligman discloses a heat exchanger (figs 4-6) comprising: 
a primary core (401) comprising: 
a first header (471) having a first collection volume therein; 
a second header (470) having a second collection volume therein; 
a first plurality of tubes (of 401) having a first plurality of fluid passages extending therethrough and having a primary tube length L1 (see annotated fig 5 below), wherein the first plurality of tubes extend between the first header and the second header such that the first plurality of fluid passages are in fluid communication with the first collection volume and the second collection volume (fig 5); and 
a first plurality of fins (of 401) disposed between adjacent tubes of the first plurality of tubes; 
a secondary core (402) comprising: 
a first auxiliary header (473) having a first auxiliary collection volume therein; 
a second auxiliary header (472) having a second auxiliary collection volume therein; 
a second plurality of tubes (of 402) having a second plurality of fluid passages extending therethrough and an auxiliary tube length L2 (see annotated fig 5 below), wherein the second plurality of tubes extend between the first auxiliary header and the second auxiliary header such that the second plurality of fluid passages are in fluid communication with the first auxiliary collection volume and second auxiliary collection volume (of 402); and 
a second plurality of fins (of 402) disposed between adjacent tubes of the second plurality of tubes; and 
a first header interconnect (431) extending between the first header and the first auxiliary header and having a first interconnect fluid passage extending therethrough (fig 6);
wherein the first interconnect fluid passage is in fluid communication with the first collection volume and the first auxiliary collection volume; and 
a second header interconnect (430) extending between the second auxiliary header and the second header and having a second interconnect fluid passage extending therethrough (fig 6); 
wherein the second interconnect fluid passage is in fluid communication with the second collection volume and the second auxiliary collection volume;
wherein the primary core and secondary core are arranged in parallel relative to a fluid flow (see annotated fig 5 below). 
However, Seligman does not explicitly disclose wherein the tubes are microchannel tubes. Zill, however, discloses a radiator which includes microchannel tubes (¶0010). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Seligman to have the tubes be microchannel tubes such as taught by Zill in order to enhance the heat exchange efficiency of the heat exchanger. 



    PNG
    media_image1.png
    632
    757
    media_image1.png
    Greyscale

5.	Claims 1-8 and 10-14 are allowed.
	Response to Arguments
6.	Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 11-13) that Seligman fails to teach wherein the primary core and secondary core are arranged in parallel relative to a fluid flow, as required by claim 21. The Examiner respectfully disagrees;  the cores are arranged in parallel relative to a fluid flow as shown below. 


    PNG
    media_image1.png
    632
    757
    media_image1.png
    Greyscale


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763